DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second shell fixed to the first shell to form a hydraulic chamber” and a turbine including “a third shell; and a plurality of second blades fixed to the second shell.” If the second shell is “fixed” to the first shell then the second blades would rotate relative to the second and first shell in order to operate. As such, it is unclear if the term “fixed” is more broadly intended than its general definition in this context to encompass attached to one another but rotatable. The specification does not refer to the shells as first and second shells in reference to the reference numbers so it is unclear whether this was a typographical error or an intended broadening of the term “fixed.” See MPEP 2173.03 highlighting that inconsistencies between the claimed subject matter and the specification disclosure may render claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuya (US 7,234,577).

Claim 1
Masuya discloses a rotor for a hybrid drivetrain comprising: 
a rotor carrier (61) comprising: 
a first tubular portion (61b) comprising an outer surface; and 
an annular portion (distal outer portion of 61c) comprising a first through hole (see FIG. 2, hole through which bolt is disposed); 
at least one rotor segment (17a) installed on the outer surface (outer surface of 61b); 
a torque converter (e.g., 13-15, 40, 39) comprising: 
an impeller (13, 14) comprising: 
a first shell (14); and 
a plurality of first blades (13) fixed to the first shell (14); 
a cover (e.g., 12, 40, 39, 15, 47) comprising: 
a second shell (40, 37, 39, 47) fixed to the first shell to form a hydraulic chamber; and 
a fastener (see annotated FIG. 2 in this rejection) fixed to the second shell (40) and extending through the first through hole; and 
a turbine (15 and 27) disposed in the hydraulic chamber and comprising: 
a third shell (27); and 
a plurality of second blades (15) fixed to the second shell (relatively rotatably connected to shell 40 or  integral with shell 27).










[AltContent: textbox (Fastener)][AltContent: arrow]
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Interconnecting flange)][AltContent: arrow][AltContent: textbox (First conical portion of 61)][AltContent: textbox (Second conical portion)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Second tubular portion of 61)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Annular portion of 61)][AltContent: arrow][AltContent: textbox (First through hole)]
    PNG
    media_image1.png
    471
    432
    media_image1.png
    Greyscale

Claim 3
Masuya discloses wherein: the rotor carrier (61) comprises a second tubular portion (37, 40, 47) extending from the annular portion; and the second shell (40) comprises a third tubular portion (see annotated FIG. 2 in rejection of claim 1 indicating a portion of 40 inserted into second tubular portion) installed into the second tubular portion to radially position the cover relative to the rotor carrier (61).



Claim 4
Masuya discloses wherein: the rotor carrier (61) comprises a first conical portion (see annotated FIG. 2 in rejection of claim 1 indicating a radial section of 61) extending from the second tubular portion; and, the second shell (40) comprises a second conical portion (see annotated FIG. 2 in rejection of claim 1 indicating radial section of 61) extending from the third tubular portion and parallel to the first conical portion. It is noted that for interpretation purposes the “interconnecting flange” may be interpreted as a part of the first tubular portion or the second conical portion.

Claim 5
Masuya discloses wherein the torque converter further comprises a clutch piston (46) disposed in the hydraulic chamber and sealed to the third tubular portion (37, 39, 40, 47). 

Claim 7
Masuya discloses wherein: the rotor comprises a rotational axis (54); the at least one rotor segment (17a) comprises an outer surface with a first radius (right double-arrowed line in annotated FIG. 2 in rejection of claim 1) measured from the rotational axis; and the fastener is disposed at a second radius (left double-arrowed line in annotated FIG. 2 in rejection of claim 1) measured from the rotational axis and greater than the first radius.


Claim 12
Masuya discloses a hybrid module (see column 9, lines 26-29) for a vehicle comprising: the rotor of claim 1 (see rejection of claim 1); a module housing (20); and a stator (17b) installed in the module housing and radially aligned with the at least one rotor segment (17a) (see FIG. 2).

Claim 13
Masuya discloses wherein the module housing (20) is arranged for fixing to a transmission housing (21) and to an internal combustion engine (via engine crankshaft 11).

Claim 14
Masuya discloses further comprising a transmission housing (21) fixed to the module housing (20), wherein the torque converter (e.g., 13-15, 40, 39) is at least partially disposed within the transmission housing (21) (see FIG. 2). 

Claim 15
Masuya discloses a method of assembling a hybrid drivetrain comprising: providing a transmission (e.g., e.g., 13-15, 40, 39, 16) with a torque converter (e.g., 13-15, 40, 39) comprising a stud (see annotated FIG. 2 below); providing a hybrid module (see column 9, lines 26-29) with a rotor carrier (61) comprising a through hole (see annotated FIG. 2 below); inserting the stud through the through hole; and fixing the torque converter to the rotor carrier with a nut installed on the stud. Although it is not clear whether the stud is inserted into the nut fixed to the torque converter cover, or whether the stud is on the torque converter cover and a nut is screwed onto the stud, in either case a stud is inserted into the hole and a nut (rotatable or fixed) is fixed to the stud in order to fixed the cover to the rotor carrier (61).
[AltContent: textbox (Through hole)][AltContent: textbox (Stud)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    446
    390
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuya in view of Iwase et al. (US 2011/0240430; hereinafter “Iwase”).

Claim 2
Masuya does not necessarily disclose wherein: the first through hole is a plurality of first through holes; and the fastener is a plurality of fasteners each extending through a one of the plurality of first through holes. However, Iwase discloses a plurality of first through holes (32g) and a plurality of fasteners (92) extending through one of the first through holes (32g). It would have been obvious to one having ordinary skill in the art before the effective filing date to have made the single illustrated fastener and associated through hole, multiple fasteners and respective through holes in order reduce the risk of torsion or deformation of the torque converter cover relative to the rotor which may occur in the presence of only a single fastener.

Claim 16
Masuya does not necessarily disclose wherein: the stud comprises a plurality of studs; the through hole comprises a plurality of through holes; each one of the plurality of studs is installed in a one of the plurality of through holes; and the nut comprises a plurality of nuts each installed on a one of the plurality of studs.
However, Iwase discloses a plurality of first through holes (32g) and a plurality of fasteners (92) extending through one of the first through holes (32g). It would have been obvious to one having ordinary skill in the art before the effective filing date to have made the single illustrated fastener and associated through hole, multiple fasteners and respective through holes in order reduce the risk of torsion or deformation of the torque converter cover relative to the rotor which may occur in the presence of only a single fastener.

Claim 18
Masuya discloses wherein: the transmission comprises a transmission housing (21); the hybrid module comprises a module housing (20); and the method further comprises fixing the transmission housing (21) to the module housing (20). Regardless of how or when during assembly the housing (20) is fixed to housing (21), these housings must necessarily be fixed to one another.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuya in view of Follett et al. (CN 103161908; hereinafter “Follett”), as evidenced by Lindemann et al. (US 2015/0021137; hereinafter “Lindemann”).

Claim 8
Masuya does not disclose wherein the fastener is a stud projection welded to the second shell. However, Follett discloses that a mann of attachment may include a fastener (104, 108) that is welded to the associated cover (28) (see paragraph [0044]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Masuya to have substituted the manner of attaching the torque converter to the motor, i.e., the attached stud holder and stud/bolt extending through both the stud holder and the hole in the rotor carrier, for the manner of attachment taught by Follett, i.e., a stud projection welded to the associated shell, in order to yield predictable results (see MPEP 2141) and in this case would allow for the fastener to also perform an aligning function during assembly.
As evidence that these two fastening techniques are obvious alternatives of one another, Lindemann discloses one embodiment that a extension on the cover that includes a nut or other type of bolt/stud receiver (see FIG. 7 or 8) and another embodiment with a stud projection directly fixed to the shell of the cover (see FIG. 5 or 9). This illustrates that these are two obvious alternatives that may be chosen for fastening a torque converter to another component.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuya in view of Cardente (US 6,327,766), as evidenced by Lindemann.

Claim 9
Masuya does not disclose wherein: the second shell comprises a second through hole; and, the fastener is a stud installed in the second through hole and welded to the second shell. However, Cardente discloses a method involving attachment of a torque-converter cover where a shell/cover (10) includes a through hole (16) and the fastener (20 and 32) is a stud installed in that through hole (16) and welded to the shell/cover (10) (see column 2, lines 51-55). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Masuya to have to have substituted the manner of attaching the torque converter to the motor, i.e., the attached stud holder and stud/bolt extending through both the stud holder and the hole in the rotor carrier, for the manner of attachment taught by Cardente, i.e., a stud projection welded in a hole in the associated shell, in order to yield predictable results (see MPEP 2141) and in this case would allow for the fastener to also perform an aligning function during assembly and/or for replacement of the fastener in a quick and easy manner.
As evidence that these two fastening techniques are obvious alternatives of one another, Lindemann discloses one embodiment that a extension on the cover that includes a nut or other type of bolt/stud receiver (see FIG. 7 or 8) and another embodiment with a stud projection directly fixed to the shell of the cover (see FIG. 5 or 9). This illustrates that these are two obvious alternatives that may be chosen for fastening a torque converter to another component.

Claim 10
Masuya as modified according to claim 9 discloses wherein: the second shell comprises a counterbore (Cardente, 24 or counterbore adjacent/at 22) aligned with the second through hole; and the stud (Cardente, 20 and 32) comprises a head (Cardente, bottom end of 32 in FIG. 7 or bottom of 58 in FIG. 8) disposed in the counterbore (see Cardente, FIGS. 7 or 8). 

Claim 11
Masuya as modified according to claim 9 discloses wherein the stud is welded to the second shell by welding that forms a liquid-tight seal between the stud and the second shell (see e.g., Cardente, Abstract and column 3, lines 3-4).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 6, a rotor comprising the combination of features comprising “a clutch plate, wherein: the first tubular portion comprises an inner spline portion; and, the clutch plate comprises an outer spline portion installed in the inner spline portion to rotationally connect the clutch plate to the rotor carrier.” The combination of the clutch plate directly engaged with the first tubular portion, via the recited splines, the rotor directly on the outside of that same first tubular portion, via the recite outer surface, and the through hole for fastening the rotor carrier to the torque converter is not disclosed in the prior art. Furthermore, it would not have been obvious to have modified the prior art that does include a clutch splined directly inside the rotor carrier (which is required by the various recitations related to surfaces and splines) to have used the same fastening method involving the through hole on an annular portion of the rotor carrier since welding and/or snap rings with these close arrangements is easier. Moreover, many of the prior art references include a distinct rotor carrier that is then attached to a cover/hub for a clutch, whereby the same rotor carrier does not satisfy the various limitations of the claim.
With reference to claim 17, the prior art does not disclose or render obvious a method of assembling a hybrid drivetrain comprising the combination of features “wherein: the transmission comprises a transmission housing with an access hole; and the method includes rotating the torque converter to align each one of the plurality of studs with the access hole to install each one of the plurality of nuts.” In the prior art, there are holes in the sides of parts of the torque converter, i.e., for a tool to enter axially. However, the transmission housing itself does not include an access hole for a stud as is claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samie et al. (US 2012/0152678) discloses a torque converter fastener on a flange portion adjacent a cone portion on the torque converter housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659